Case: 19-11232   Date Filed: 04/06/2020     Page: 1 of 13



                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11232
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:18-cr-00492-JDW-JSS-2



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,


                                  versus


BREANNA KNIGHTS,

                                                Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 6, 2020)

Before JILL PRYOR, LAGOA and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11232     Date Filed: 04/06/2020    Page: 2 of 13



      Breanna Knights appeals her 36-month sentence, which the district court

imposed after she pled guilty to one count of having distributed and possessed

heroin with the intent to distribute it and one count of having distributed and

possessed cocaine base with the intent to distribute it. On appeal, Knights argues

that the district court made two errors in calculating her sentence: first, the court

applied a two-level enhancement to her offense level under the Sentencing

Guidelines for possessing a dangerous weapon, and second, the court refused to

apply a two-level reduction to her base offense level for her minor role in the

transactions. After careful review, we reject both of Knights’s challenges. We

thus affirm her sentence.

                                I.     BACKGROUND

      A grand jury issued an 11-count indictment against Knights, Donald Dussell,

and another co-defendant. Knights alone was charged in Counts Two and Seven of

the indictment. Knights pled guilty to Count Two, which charged her with

knowingly and intentionally distributing and possessing with intent to distribute a

mixture containing a detectable amount of heroin in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C). Knights also pled guilty to Count Seven, which

charged her with knowingly and intentionally distributing and possessing with

intent to distribute a mixture containing a detectable amount of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).


                                           2
             Case: 19-11232     Date Filed: 04/06/2020   Page: 3 of 13



      In preparation for sentencing, a probation officer prepared the Presentence

Investigation Report (“PSR”), which set forth the following facts regarding the two

transactions for which Knights pled guilty and two related transactions with which

she was involved. This case arises out of transactions in which Knights and

Dussell, her live-in boyfriend, sold drugs, weapons, and ammunition to a

confidential informant (“CI”) and an undercover agent from the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”). Before the first transaction,

the CI informed the ATF agent that Dussell had offered to sell heroin. The CI and

the ATF agent met Knights and Dussell at a residence in Hudson, Florida to

purchase drugs and a firearm. During the transaction, Knights retrieved a bag of

heroin from her shirt and handed it to Dussell. After Knights handed over the

drugs, the CI paid Dussell $80. During the same transaction, Dussell sold the CI

and the ATF agent a stolen 9mm pistol for $600. This transaction was the basis for

Count Two of the indictment.

      Before the second transaction, Dussell texted the CI that he had a shotgun

and some police gear for sale. When the CI and ATF agent met Dussell for a

second time in Port Richey, Florida, Knights again was present. During this

transaction, the ATF agent bought two pistols, a shotgun, ammunition, and

assorted police equipment for $1,100. The ATF agent also bought cocaine base for




                                         3
              Case: 19-11232     Date Filed: 04/06/2020   Page: 4 of 13



$1,000; Knights handed the agent the drugs. This transaction was the basis for

Count Seven of the Indictment.

      During the third transaction, the CI and the ATF agent met Dussell at a

motel in New Port Richey, Florida, where they bought a revolver and ammunition

for $250. Knights entered the motel room during the transaction, and the four

individuals discussed the possibility of the CI and the ATF agent collecting drug

debts for Dussell. Knights produced a list of Dussell’s debtors, identified specific

customers and complaints she had about them, and commented on the potential

collection of the drug debts.

      The CI and ATF agent met Dussell and Knights at the same motel for the

fourth transaction. When the ATF agent asked what type of drugs Dussell had for

sale, Knights answered “ice cream,” slang for methamphetamine. As Dussell and

the ATF agent negotiated the price for the methamphetamine, Knights noted that

the price would have been different if she and Dussell were in a different financial

situation. Dussell sold the CI and ATF agent two pistols, ammunition, and

methamphetamine for $1,600. Knights later admitted that she had known about

Dussell’s drug and firearm business but claimed that she was not a participant in it.

      Based on the quantity of drugs involved in the two transactions, the

probation officer calculated a base offense level of 18. The probation officer

suggested a two-level enhancement under U.S.S.G. § 2D1.1(b)(1) because a


                                          4
                 Case: 19-11232        Date Filed: 04/06/2020       Page: 5 of 13



firearm was present during the transactions and a three-level reduction under

U.S.S.G. §§ 3E1.1(a) and 3E1.1(b) for Knights’s timely acceptance of

responsibility, bringing her total offense level to 17. Based on a criminal history

category of IV, the resulting advisory guidelines range was 37-46 months’

imprisonment. The district court adopted the facts as set forth in the PSR.

      At the sentencing hearing, Knights objected to the two-level enhancement

for possession of a firearm during the offense, arguing that at no point did she

possess a weapon. The district court overruled the objection, finding the

enhancement applicable because: (1) the sale of the drugs were combined with the

sale of the weapons and were part of the jointly undertaken criminal activity, (2)

the sale of the weapons furthered the drug transactions, (3) Knights knew Dussell

sold both drugs and guns, (4) Knights participated in the drug sales, and (5)

Knights could have reasonably foreseen that Dussell would possess guns in

connection with the drug sales.

      At the sentencing hearing Knights also argued for a reduction in her offense

level under U.S.S.G. § 3B1.2(b) based on her minor role in the transactions.

Knights characterized her role in the transactions as limited to serving as a “human

safe, at Dussell’s request.” Doc. 40 at 27.1 She noted that she did not organize or

plan the criminal activity and that the evidence failed to show that she benefited


      1
          “Doc. #” refers to the numbered entry on the district court’s docket.
                                                 5
              Case: 19-11232      Date Filed: 04/06/2020    Page: 6 of 13



directly from the transactions. The district court denied the minor role reduction.

The court reasoned that Knights failed to show she was substantially less culpable

than Dussell because: (1) she possessed the drugs sold to the CI and ATF agent,

(2) she was intimately familiar with the deals because she produced the customer

list and knew details about the customers, (3) she informed the ATF agent that

Dussell had “ice cream” for sale during one of the transactions, and (4) during the

discussions about the price of methamphetamine she used terms such as “us” and

“we.” Doc. 51 at 18-21. The court also pointed out that Knights conceded that her

living with Dussell reasonably supported the inference that she benefited from the

drug sales, and that her concerns about customer debts and her interactions with

customers suggested that she helped plan and exercised some decision-making

authority regarding the drug sales.

      The district court sentenced Knights to 36 months in prison. This appeal

followed.

                         II.    STANDARD OF REVIEW

      When reviewing a district court’s application of the Sentencing Guidelines,

we review “purely legal questions de novo, a district court’s factual findings for

clear error, and, in most cases, a district court’s application of the guidelines to the

facts with ‘due deference.’” United States v. Rodriguez-Lopez, 363 F.3d 1134,

1136-37 (11th Cir. 2004) (citation omitted). “Due deference” in this context is


                                           6
              Case: 19-11232     Date Filed: 04/06/2020    Page: 7 of 13



tantamount to clear error review. See United States v. White, 335 F.3d 1314, 1318-

19 (11th Cir. 2003). “A factual finding is clearly erroneous when, upon review of

the evidence, we are left with a definite and firm conviction a mistake has been

made.” United States v. Dimitrovski, 782 F.3d 622, 628 (11th Cir. 2015) (citation

omitted).

                                III.   DISCUSSION

A.    The District Court Did Not Clearly Err in Enhancing Knights’s
      Sentence for Possessing a Dangerous Weapon in Connection with Her
      Crime.
      The district court applied to Knights’s offense level a two-level

enhancement for possessing a dangerous weapon in connection with the drug sales,

pursuant to U.S.S.G. § 2D1.1(b)(1). Knights challenges the increase in offense

level, claiming that she never possessed the gun herself. We conclude that the

district court did not clearly err in attributing Dussell’s gun possession to Knights

and affirm the court’s application of the enhancement.

      We review whether a defendant possessed a firearm for purposes of

U.S.S.G. § 2D1.1(b)(1), a factual finding, for clear error. United States v.

Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006).

      Section 2D1.1(b)(1) of the Sentencing Guidelines provides for a two-level

enhancement “[i]f a dangerous weapon (including a firearm) was possessed” in

connection with a conspiracy to possess and distribute drugs. U.S.S.G.


                                          7
              Case: 19-11232    Date Filed: 04/06/2020    Page: 8 of 13



§ 2D1.1(b)(1). An application note clarifies that “[t]he enhancement should be

applied if the weapon was present, unless it is clearly improbable that the weapon

was connected with the offense.” U.S.S.G. § 2D1.1 cmt. n.11. The government

must show that the firearm had “some purpose or effect with respect to the drug

trafficking crime; its presence or involvement cannot be the result of accident or

coincidence.” Stallings, 463 F.3d at 1220 (citations omitted). “Once the

government shows that a firearm was present, the evidentiary burden shifts to the

defendant to show that a connection between the firearm and the offense is clearly

improbable.” United States v. Fields, 408 F.3d 1356, 1359 (11th Cir. 2005)

(internal quotation marks omitted).

      A co-conspirator’s possession of a firearm may be attributed to a defendant

for the purpose of applying the enhancement if: “(1) the possessor of the firearm

was a co-conspirator, (2) the possession was in furtherance of the conspiracy,

(3) the defendant was a member of the conspiracy at the time of possession, and

(4) the co-conspirator possession was reasonably foreseeable by the defendant.”

United States v. Pham, 463 F.3d 1239, 1245 (11th Cir. 2006) (internal quotation

marks omitted) (citation omitted). “There is a frequent and overpowering

connection between the use of firearms and narcotics traffic. To that end, we have

found it reasonably foreseeable that a co-conspirator would possess a firearm

where the conspiracy involved trafficking in lucrative and illegal drugs.” Id. at


                                          8
              Case: 19-11232     Date Filed: 04/06/2020   Page: 9 of 13



1246 (citations omitted). The offense need not be charged as a conspiracy to

attribute the relevant conduct of someone else to the defendant so long as they

were engaged in jointly undertaken criminal activity. U.S.S.G. § 1B1.3, cmt.

n.3(A). Jointly undertaken criminal activity is defined as any “criminal plan,

scheme, endeavor, or enterprise undertaken by the defendant in concert with

others.” U.S.S.G. § 1B1.3 cmt. n.3(A).

      The district court found that Dussell possessed a firearm, the drug sales and

weapon sales were related and part of the jointly undertaken criminal activity, the

sale of the weapons furthered the drug transactions, Knights knew that Dussell sold

both guns and drugs, Knights participated in the drug sales at which guns were

present, and Knights could have reasonably foreseen that Dussell would possess

guns in connection with the drug sales. None of these factual findings was clearly

erroneous. Knights admitted to the probation officer who prepared the PSR that

she knew about Dussell’s drugs and firearm business. She pled guilty to

knowingly and intentionally distributing and possessing with intent to distribute

both cocaine and heroin. Knights and Dussell jointly undertook criminal activity

to sell these drugs, allowing Dussell’s possession of the firearms to be attributable

as relevant conduct to Knights under U.S.S.G. § 1B1.3. The scope of the agreed-

upon activity included the two instances in which Knights held the drugs on her

person, for which she pled guilty. It was during these two transactions that Dussell


                                          9
             Case: 19-11232     Date Filed: 04/06/2020   Page: 10 of 13



possessed firearms and sold the CI and ATF agent both drugs and firearms.

Dussell’s possession of the firearms during the transactions was in furtherance of

the drug sales because selling firearms at the same time as drugs created

convenience for buyers.

      Further, Dussell’s possession of the firearms was reasonably foreseeable

given Knights’s knowledge of the scheme. Our precedent makes clear that where,

as here, a defendant participated in jointly undertaken criminal activity involving

trafficking in lucrative and illegal drugs, she reasonably could have foreseen that

her co-conspirator would possess firearms. See Pham, 463 F.3d at 1246. Knights

admitted that she was aware that Dussell was engaged in both the drug and firearm

businesses, making it foreseeable that guns would be present at any transaction.

Knights did not demonstrate that the firearms’ connection to the drug sales was

clearly improbable.

      For these reasons, we affirm the district court’s application of the two-level

enhancement for possession of a dangerous weapon.

B.    The District Court Did Not Clearly Err in Declining to Reduce
      Knights’s Sentence Based on a Minor Participant Reduction.

      Knights argues that the district court erred in denying her a two-level

reduction in offense level under U.S.S.G. § 3B1.2(b) because of her minor role in

the offense. We review a district court’s determination of a defendant’s role in the

offense, a factual finding, for clear error. United States v. Rodriguez De Varon,

                                         10
              Case: 19-11232     Date Filed: 04/06/2020     Page: 11 of 13



175 F.3d 930, 937 (11th Cir. 1999) (en banc). But a “district court’s choice

between two permissible views of the evidence as to the defendant’s role in the

offense will rarely constitute clear error so long as the basis of the trial court’s

decision is supported by the record and does not involve a misapplication of a rule

of law.” United States v. Cruickshank, 837 F.3d 1182, 1192 (11th Cir. 2016)

(alteration adopted) (internal quotation marks omitted) (citation omitted). We

cannot say that the district court’s determination that Knights played more than a

minor role was clearly erroneous.

      The Sentencing Guidelines provide for a two-level reduction to a

defendant’s offense level if she was a minor participant in the criminal activity.

See U.S.S.G. § 3B1.2(b). A minor participant is a person “who is less culpable

than most other participants in the criminal activity, but whose role could not be

described as minimal.” U.S.S.G. § 3B1.2, cmt. n.5. The question of whether a

defendant is entitled to a minor-role reduction is “based on the totality of the

circumstances and involves a determination that is heavily dependent upon the

facts of the particular case.” U.S.S.G. § 3B1.2, cmt. n.3(C). The defendant has the

burden of proving her minor role in the offense by a preponderance of the

evidence. Rodriguez De Varon, 175 F.3d at 939.

      Two principles guide the determination of whether a defendant played a

minor role in a criminal scheme: (1) “the defendant’s role in the relevant conduct


                                           11
              Case: 19-11232     Date Filed: 04/06/2020     Page: 12 of 13



for which she has been held accountable at sentencing,” and (2) “her role as

compared to that of other participants in her relevant conduct.” Id. at 940. The

fact that a defendant’s role is less than other participants is not dispositive of the

defendant’s role in the offense because “it is possible that none are minor”

participants. Id. at 944. Commentary to § 3B1.2 provides additional guidance on

when a minor role reduction is appropriate, directing district courts to consider:

(1) the degree of the defendant’s understanding of the scope and structure of the

crime; (2) the degree of the defendant’s participation in the planning or

organization of the crime; (3) the degree of the defendant’s decision-making

authority; (4) the nature and extent of the defendant’s participation in the crime,

including the acts she performed and how much discretion and responsibility she

had; and (5) how much the defendant stood to benefit from the crime. U.S.S.G.

§ 3B1.2, cmt. n.3(C).

      Here, the district court did not clearly err when it found that Knights had

more than a minor role. The court pointed out that Knights actually possessed the

drugs sold to the CI and ATF agent during the two transactions for which she was

charged, she was intimately familiar with Dussell’s drug sales because she had

personal knowledge about transactions with specific customers, she knew which

drugs Dussell had for sale, and she referred to herself and Dussell as “us” and “we”

in reference to the drug transactions. Doc. 51 at 18-21. Given Knights’s


                                           12
             Case: 19-11232     Date Filed: 04/06/2020    Page: 13 of 13



knowledge of the drug deals and her possession of the drugs, we are not left with a

definite and firm conviction that a mistake was made when the district court denied

her request for a minor role reduction. See Dimitrovski, 782 F.3d at 628.

      Knights nonetheless argues that she was entitled to a minor-role reduction

because her conduct was minor when compared to Dussell’s larger role of

organizing and planning the criminal activity. It is true that Dussell, and not

Knights, planned the transactions and accepted the buyers’ payments. But the fact

that Dussell played a larger role than Knights does not mean that she played a

minor role; we have recognized that for some schemes none of the participants will

qualify as a minor participant. See Rodriguez De Varon, 175 F.3d at 944. Further,

Knights acknowledged that her living with Dussell supported the inference that she

benefitted from the drug sales, and that her concerns about customer debts and

interactions with customers suggested that she helped plan and exercised some

decision-making authority over the drug sales.

      We therefore affirm the district court’s decision not to reduce Knights’s

guidelines range under U.S.S.G. § 3B1.2(b).

                               IV.   CONCLUSION

      For these reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                          13